Citation Nr: 0925675	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the chest.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for the above-
referenced claim.  

In December 2007 and September 2008, the Board remanded the 
case to the RO, via the Appeals Management Center (AMC), so 
that the Veteran could be scheduled for a Travel Board 
hearing and a video conference hearing, respectively, to be 
held at the RO before a Veterans Law Judge.  The claim is now 
returned to the Board for appellate review.  

A video conference hearing was scheduled in April 2009, to be 
held at the RO before a Veterans Law Judge, for which the 
Veteran failed to appear.


FINDING OF FACT

There is no competent medical evidence of record to show that 
the Veteran is currently diagnosed with residuals of a 
gunshot wound to the chest that was sustained in, aggravated 
by or otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
gunshot wound to the chest have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008). 
              


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in July 2006 and September 2006, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in July 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, with respect to the Dingess notice requirements, 
in light of the Board's denial of the Veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and 
private medical treatment records have been obtained.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination with regard to the claim for residuals of 
a gunshot wound to the chest because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and his current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the disorder is related to the Veteran's 
military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

The Veteran essentially contends that he currently has 
residuals from a gunshot wound to the chest, which he 
suffered during his period of active service.  He reports 
having heart trouble due to having been shot on the rifle 
range during his period of active service.  Having reviewed 
the evidence of record and all pertinent laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the claim for service connection and the 
appeal must be denied.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arteriosclerosis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

Here, the Veteran's service treatment records were obtained 
and are negative for any indication of or treatment for a 
gunshot wound to the chest.  The September 1978 separation 
report of medication examination reveals that clinical 
examination of the chest was normal.  A September 1978 
medical board proceedings show that a medical discharge was 
recommended, and later granted, due to bilateral pes cavus.

The RO obtained private treatment records dated from November 
2005 to September 2006, which reflect a reported history in 
August 2006 of an in-service gunshot wound to the chest.  The 
records show that the Veteran was treated intermittently for 
reports of chest pain; however, the records are negative for 
a medical opinion relating the Veteran's symptoms to the 
reported in-service gunshot wound to the chest.  Overall, the 
private treatment records are negative for treatment or a 
diagnosis of residuals associated with an in-service injury.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weights against the claim for 
service connection for residuals of a gunshot wound to the 
chest.  Accordingly the appeal is denied.  

The competent medical evidence does not show that the Veteran 
currently has diagnosed residuals associated with an in-
service gunshot wound to the chest.  While the private 
treatment records show that he was treated for reports of 
chest pain, the medical evidence of record is negative for a 
diagnosed condition related to a gunshot wound.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, the Board notes that the Veteran's service 
treatment records are negative for reports or treatment of a 
gunshot wound to the chest during the Veteran's period of 
active duty.  The Veteran's September 1978 service treatment 
record, which was completed approximately two months prior to 
separation, is highly probative as to the Veteran's condition 
at the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The September 1978 
service treatment record is entirely negative for any 
symptoms or diagnoses associated with a gunshot wound to the 
chest and weighs heavily against the claim.  The weight of 
the service treatment records, including the September 1978, 
is greater than subsequent private medical treatment records 
based on a history provided by the Veteran.  

The Board recognizes that the August 2006 private medical 
treatment record reflects the Veteran's reported history of 
having incurred an in-service gunshot wound to the chest and 
his history of a heart condition.  To the extent this medical 
record reflects a diagnosis of residuals of a gunshot wound 
to the chest or a heart condition based on the Veteran's own 
report, the Board concludes that the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); see also, Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrence(s) described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Moreover, the medical evidence is negative for diagnosed 
residuals of a gunshot wound to the chest linked to the 
Veteran's period of active service.  The only evidence that 
the Veteran currently has residuals from an in-service 
gunshot wound comes from the Veteran's own statements.  While 
he is certainly competent to describe the extent of his 
current symptomatology and military experiences, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed above, 
his contention of having suffered an in-service gunshot wound 
is not supported by the evidence of record.  Essentially, the 
Veteran has not provided any competent medical evidence that 
shows that he currently has diagnosed residuals of an in-
service gunshot wound to the chest related to his period of 
active service.  Accordingly, there is no basis to warrant 
service connection in this instance.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

ORDER

Service connection for residuals of a gunshot wound to the 
chest is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


